Citation Nr: 1518647	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-21 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition, to include as secondary to service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.

3.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.

4.  Entitlement to service connection for a bilateral foot condition, to include as secondary to service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981, and from January 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran originally requested a Board hearing in his August 2013 substantive appeal; however, in December 2014, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities has been raised by the record in June 2011 and April 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's bilateral shoulder condition claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral severe sciatic nerve radiculopathy of the lower extremities, claimed as a bilateral knee, ankle, and foot condition, is secondary to his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.


CONCLUSION OF LAW

Bilateral severe sciatic nerve radiculopathy of the lower extremities resulted from service-connected disabilities.  38 U.S.C.A. 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); El-Amin v. Shinseki, 26 Vet.App. 136 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran contends in his May 2010 claim and his September 2012 statement that his bilateral knee, ankle, and foot conditions are secondary to his service-connected back disability.  In his June 2012 notice of disagreement, the Veteran reported that he has been receiving treatment for his bilateral knee, ankle, and foot conditions since 2009; his VA treatment records confirm that account.

The evidence of record supports the Veteran's assertion that his bilateral knee, ankle, and foot conditions are secondary to his service-connected back disability.  Specifically, the Veteran's private physician, Dr. Charles Edwards II, found in March 2006 that the Veteran had "symptoms of back and radiating leg pain [which likely] will increase and that he may develop leg numbness and weakness as well."  In December 2008, Dr. Edwards recorded the Veteran's report that "the pain is intermittent in his low back, occasionally radiating to his left leg."  Likewise, in April 2009 a VA physician found that the Veteran had "pain [which] is localized to his lower back and radiates down his posterior thighs with associated numbness."  In June 2009, a VA physical therapist made "findings supportive of [an] initial back diagnosis of ddd [degenerative disc disease] w/spurring lower lumbar w/radiculopathy secondary to progression of levoscoliosis."  In July 2009, a VA nurse practitioner recorded that the Veteran was "having numbness in back of the legs."  In January 2010, the Veteran told another VA physician that he was having "a constant, sharp, shooting pain that radiates down both legs and it's associated with tingling and numbness in his toes."

The Board finds that the Veteran's reports to his treating clinicians of experiencing pain and numbness radiating from his back down his legs and into his toes are competent because they are derived from his own senses, and highly credible because they were made for the purpose of treatment-in one instance more than four years before the Veteran initiated the claim.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Further, the most probative medical nexus opinions support the Veteran's claim that his bilateral knee, ankle, and foot conditions are secondary to his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.  Specifically, another private clinician, Lisa Ford, PA-C, opined in September 2012 that:

[The Veteran] is specifically bothered with radicular pain to the legs, knees and ankles.  This is specifically related to his spinal condition.  He is suffering from chronic degenerative disc disease secondary to scoliosis....Symptoms of the back radiate through both hips to the legs and feet.

Similarly, Dr. Edwards opined in August 2013 that the Veteran "suffers from radicular symptoms to the lateral thighs and...numbness to his feet."  Dr. Edwards wrote in a second August 2013 letter that "[the Veteran] has known severe lumbar scoliosis with spinal stenosis causing lumbar radiculitis.  Certainly his radiculitis can be a contributor to his leg symptoms."

Another private physician, Dr. Daniel Gelb, likewise opined in July 2014 that "I have no doubt that [the Veteran's] leg symptoms are related to nerve root compression in his lumbar spine."

Finally, the June 2014 VA examiner determined that the Veteran has severe bilateral radiculopathy with involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).

The Board finds that the reasoning in the nexus opinions relating the Veteran's severe sciatic nerve radiculopathy, claimed as a bilateral knee, ankle, and foot condition, to his service-connected back disability outweighs the rationales in the December 2011 and October/December 2012 negative nexus opinions.

First, the December 2011 VA examiner found that the Veteran's bilateral knee, ankle, and foot impairments were less likely than not due to his scoliosis of the spine because "[t]here is no evidence in literature that scoliosis of [the] thoracolumbar spine causes impairments in peripheral joints."  As the examiner's rationale is limited to the fact that he had never read about such causation in the literature, the Board finds that the determinations by Lisa Ford, PA-C, Dr. Edwards, Dr. Gelb, and the June 2014 VA examiner of sciatic nerve radiculopathy are sufficient to show competent medical evidence of the link between a spine disorder and radiculopathy.  Further, to the extent that the December 2011 VA examiner was considering peripheral joint impairments other than radiculopathy, the Board finds that his opinion does not refute the positive nexus opinions regarding radiculopathy.

Second, the October/December 2012 VA examiner opined that the Veteran's bilateral lower extremity symptoms were attributable to diabetic peripheral neuropathy rather than to lumbar radiculopathy.  However, this opinion warrants no probative weight because, as a July 2014 VA examiner subsequently and accurately ascertained, "there is no evidence of diabetic peripheral neuropathy noted in the Veteran's medical records."  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral severe sciatic nerve radiculopathy of the lower extremities, claimed as a bilateral knee, ankle, and foot condition, is related to his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.  38 C.F.R. § 3.310 (2014).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his bilateral severe sciatic nerve radiculopathy of the lower extremities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sciatic nerve radiculopathy of the right lower extremity, claimed as a knee, ankle, and foot condition, is granted.

Service connection for sciatic nerve radiculopathy of the left lower extremity, claimed as a knee, ankle, and foot condition, is granted.

REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, while the evidence shows that the Veteran's shoulder disorder would not result from his lumbar spine (as opposed to cervical spine) radiculopathy, there is evidence of a shoulder height discrepancy which may be a result of his service-connected scoliosis.  Specifically, the October 2012 VA examiner determined that "[t]he Veteran's lumbar scoliosis effects primarily the lumbar spine and not the cervical spine.  Therefore, a left upper extremity radiculopathy would not result from lumbar scoliosis."  However, Dr. Edwards found in March 2006 that the Veteran's "shoulder height...is elevated two inches on the right.  He has no gross kyphosis, but he does have a gross deformity of scoliosis."  Thus, a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his bilateral shoulder disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of a bilateral shoulder disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of his bilateral shoulder disorder.

The examiner must opine as to whether it is at least as likely as not that the Veteran's bilateral shoulder disorder is related to or had its onset during service.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral shoulder disorder was caused by his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral shoulder disorder was aggravated beyond the natural progress of the disease by his service-connected lumbar scoliosis with degenerative disc disease at L5-S1 and lateral listhesis at L3-L4.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* Service treatment records, including a July 1981 finding of a contusion of the Veteran's head, neck, and back after he fell on his head due to being "flipped" while playing basketball; and an April 1990 finding of left shoulder pain and middle back pain upon movement of his shoulder and arm.

* Dr. Edwards' March 2006 finding that the Veteran's "shoulder height...is elevated two inches on the right.  He has no gross kyphosis, but he does have a gross deformity of scoliosis."

* The October 2012 VA examiner's opinion that "[t]he Veteran's lumbar scoliosis effects primarily the lumbar spine and not the cervical spine.  Therefore, a left upper extremity radiculopathy would not result from lumbar scoliosis."

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


